CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED.

 

Exhibit 10.11(k)

 

EXECUTION COPY

 

 

FIRST AMENDMENT TO PURCHASE AGREEMENT

 

This FIRST AMENDMENT, dated as of June 11, 2018 (this “Amendment”), to the
PURCHASE AGREEMENT, dated as of February 8, 2017 (the “Existing Agreement”, and
as amended by this Amendment, the “Agreement”), among PERIMETER MASTER NOTE
BUSINESS TRUST, a business trust organized and existing under the laws of the
State of Nevada, as issuer (the “Issuer”), PERIMETER FUNDING CORPORATION, a
Nevada corporation (“Perimeter”), as transferor (together with its successors
and permitted assigns in such capacity, the “Transferor”), ACCESS FINANCING,
LLC, a Georgia limited liability company, as assignee of Atlanticus Services
Corporation, a Georgia corporation, as servicer (together with its successors
and permitted assigns, the “Servicer”), TSO-FORTIVA NOTES HOLDCO LP, as Agent
(the “Agent”), TSO-FORTIVA CERTIFICATE HOLDCO LP, as a Certificateholder and
TSO-FORTIVA NOTES HOLDCO LP, as an Investor.

 

W I T N E S S E T H :

 

WHEREAS, the parties wish to amend the Existing Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the parties hereto agree as follows:

 

1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings specified in the Existing Agreement.

 

2. Amendments.

 

(a) Section 2.2(d) of the Existing Agreement is amended hereby by adding the
following sentence at the end of such Section:

 

Notwithstanding any provision to the contrary herein or in any other Transaction
Document, when the Class A-1 Note Principal Balance, Class A-2 Note Principal
Balance or Class A-3 Note Principal Balance has been reduced to zero, the Class
A-1 Maximum Principal Amount, Class A-2 Maximum Principal Amount or Class A-3
Maximum Principal Amount, as applicable, shall automatically be reduced to zero.

 

(b) Section 6.1 of the Existing Agreement is amended hereby by deleting the
first sentence thereof in its entirety and adding the following in its place:

 

 

--------------------------------------------------------------------------------

 

 

This Agreement shall terminate on the date on which the Offered Notes and any
other amounts owed to the Agent, any Investor or any Indemnified Party under the
Transaction Documents have been paid in full (other than unasserted indemnity
claims) (the “Termination Date”); provided, however, that (i) the rights and
remedies of the parties hereto with respect to any representations or warranties
made or deemed to be made by such party in this Agreement, and (ii) the
provisions of Article V and Sections 6.9, 6.10 and 6.11 of this Agreement shall
survive the termination of this Agreement and the payment in full of the Note
Principal Balance.

 

3. Consent. Each of the Transferor and TSO-Fortiva Notes Holdco LP, as Agent
under the Agreement, hereby consents to the transfer of a participation interest
in the Class A-1 Notes, Class A-2 Notes, Class A-3 Notes, Class A-4 Notes and
Class A-5 Notes (each as defined in the Agreement) to [*****] pursuant to a
master participation agreement in substantially the form attached hereto as
Exhibit A.

 

4. Representations and Warranties. Each of the parties hereto represents and
warrants that this Amendment has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other similar laws now or hereafter in effect affecting the
enforcement of creditors’ rights in general and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity). As of the date hereof, each of the Transferor, the Issuer and the
Servicer, as to itself only and not as to any other, represents and warrants to
the Agent, the Investors and the Certificateholder, that all representations and
warranties made by it in Section 4.1 of the Agreement, with respect to itself,
are true and correct as of the date hereof.

 

5. Agreement in Full Force and Effect as Amended. Except as specifically amended
hereby, all of the terms and conditions of the Existing Agreement shall remain
in full force and effect. All references to the Existing Agreement in any other
document or instrument among the parties hereto shall be deemed to mean such
Existing Agreement as amended by this Amendment. This Amendment shall not
constitute a novation of the Existing Agreement, but shall constitute an
amendment thereof. The parties hereto agree to be bound by the terms and
obligations of the Existing Agreement, as amended by this Amendment, as though
the terms and obligations of the Existing Agreement were set forth herein.

 

6. Limited Recourse; No Proceedings. Sections 6.10 and 6.11 of the Agreement are
incorporated herein by reference.

 

7. Counterparts. This Amendment may be executed in any number of counterparts
and by separate parties hereto on separate counterparts, each of which when
executed shall be deemed an original, but all such counterparts taken together
shall constitute one and the same instrument.

 

8. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

2

--------------------------------------------------------------------------------

 

 

9. Limitation of Liability. It is expressly understood and agreed by the parties
hereto that (a) this Amendment is executed and delivered by Wilmington Trust,
National Association, not individually or personally but solely as trustee of
the Issuer, in the exercise of the powers and authority conferred and vested in
it under the Trust Agreement, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust,
National Association but is made and intended for the purpose of binding only
the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust, National Association, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties to this Agreement and
by any person claiming by, through or under the parties to this Agreement, (d)
Wilmington Trust, National Association has not verified and has conducted no
investigation as to the accuracy or completeness of any representation, warranty
or covenant of the Issuer and (e) under no circumstances shall Wilmington Trust,
National Association be personally liable for the payment of any Indebtedness or
expenses of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Amendment or any other document to which the Issuer is a party.

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

 

 

PERIMETER FUNDING CORPORATION,

as Transferor


By: /s/ William R. McCamey                         

Name: William R. McCamey
Title: President

 

ACCESS FINANCING, LLC, as Servicer


By: /s/ Brian Stone                                          

Name: Brian Stone
Title: President

 

PERIMETER MASTER NOTE BUSINESS

TRUST, as Issuer

By: Wilmington Trust, National

Association, not in its individual capacity

but solely as Owner Trustee


By:/s/ Roseline K. Maney                             
Name: Roseline K. Maney
Title: Administrative Vice President

 

TSO-Fortiva Notes Holdco LP, as Agent

By: TowerBrook TSO GP (Alberta), L.P., its

General Partner

 

By: TowerBrook Investors, Ltd., its General

Partner

By: /s/ Glenn F. Miller                                  
Name: Glenn F. Miller
Title: Attorney-in-Fact

 

By: /s/ Jennifer Glassman                            
Name: Jennifer Glassman
Title: Attorney-in-Fact

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO PURCHASE AGREEMENT]

 

 

--------------------------------------------------------------------------------

 

 

 

TSO-Fortiva Notes Holdco LP, as Investor

By: TowerBrook TSO GP (Alberta), L.P., its

General Partner

 

By: TowerBrook Investors, Ltd., its General

Partner

By: /s/ Glenn F. Miller                                  
Name: Glenn F. Miller
Title: Attorney-in-Fact

 

By: /s/ Jennifer Glassman                             
Name: Jennifer Glassman
Title: Attorney-in-Fact

 

 

TSO-Fortiva Certificate Holdco LP, as

Certificateholder

 

By: TowerBrook TSO GP (Alberta), L.P., its

General Partner

 

By: TowerBrook Investors, Ltd., its General

Partner

By: /s/ Glenn F. Miller                                  
Name: Glenn F. Miller
Title: Attorney-in-Fact

 

By: /s/ Jennifer Glassman                           
Name: Jennifer Glassman
Title: Attorney-in-Fact

 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO PURCHASE AGREEMENT]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

MASTER PARTICIPATION AGREEMENT

 